Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 








Inventor: Thomas Scanlon				:
Application No. 15/418,517				:		Decision on Petition
Filing Date: January 27, 2017				:				
Attorney Docket No. SaveOurBrains-100US1	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed April 26, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

Background

The Office issued a final Office action on June 12, 2019.  The Office action sets a shortened statutory period for reply of three (3) months.  

The Office action indicates an extension of time period to reply can be obained.  The Office action states, “In no event, however, may a reply be timely filed after SIX (6) MONTHS of this communication.”  In other words, the Office action states a reply to the Office action cannot be filed after December 12, 2019, even if an extension of time is obtained.

A reply to the Office action was filed on September 11, 2019.  

Absent an extension of time, the due date to reply to the final Office action was September 12, 2019.

The Office issued an Advisory Action indicating the reply fails to constitute a proper reply to the final Office action on September 19, 2019. 
The due date to file a proper reply to the Office action could have been extended up to Tuesday, October 15, 2019, by filing a payment for a one-month extension of time on or before that date.

The due date to file a proper reply to the Office action could have been extended up to   November 12, 2019, by filing a payment for a two-month extension of time on or before that date.

The due date to file a proper reply to the Office action could have been extended up to   December 12, 2019, by filing a payment for a three-month extension of time on or before that date.

The Office did not receive any payment for an extension of the time period in the final Office action on or before December 12, 2019.  As a result, the last date in the time period to reply to the Office action was September 12, 2019.

A request for a two-month extension of time was untimely filed on December 26, 2019.  The small entity payment for a two-month is $300.  Applicant only submitted a payment of $150.  The $150 was insufficient because a certification of micro status was not filed on or before December 26, 2019.

A second reply to the final Office action was untimely filed on February 24, 2020.

The Office issued a Notice of Abandonment on May 18, 2020.

A petition to withdraw the holding of abandonment was filed on June 24, 2020.

The Office issued a decision dismissing the petition on December 8, 2020.  The decision states,

The petition argues the application is not abandoned because the second reply was timely filed in response to an Office action issued on September 19, 2019.  

The Office issued an Advisory Action (not an Office action) on September 19, 2019.   The Advisory Action does not reset or make any other change to the time period set    forth in the final Office action issued on June 12, 2019.

In practical terms, the application is abandoned unless a proper reply to the final       Office action was timely filed.  The last date in the time period to file the reply was September 12, 2019, because an extension of the time period for reply was not obtained.  A proper reply to the final Office action was not filed on or before September 12, 2019.  Therefore, the application is abandoned.

The renewed petition was filed on April 26, 2021.  

Discussion

The renewed petition states,

The one thing that confuses you is your statement "the last date to file the reply was   Sept. 12, 2019."

However, in the Advisory Action (which was not mailed until Sept. 19, 2019), it is stated "to avoid abandonment of this application, applicant must timely file one of the following replies: 1) an amendment..." within 3 months. I've copied the section below.

The Advisory Action states, with emphasis added,

The reply filed 11 September 2019 fails to place this application in condition for allowance….

To avoid abandonment of this application, applicant must timely filed [a proper reply]….

The period for reply expires 3 months from the mailing date of the final rejection….

Extensions of time may be obtained under 37 CFR 1.136(a)…. The appropriate extension fee under 37 CFR 1.17(a) is calculated from: (1) the expiration date of the shortened statutory period for reply originally set in the final Office action; or (2) as set forth in (b) or (c) above, if checked.

The Advisory Action does not reset the time period for reply or start a new time period for reply.  Instead, the Advisory Action indicates a proper reply must be filed within 3 months from the mailing date of the final Office action to avoid abandonment of the application.

In view of the prior discussion, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed; required reply is a proper reply to the final Office action), the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.
Further correspondence with respect to this matter may be submitted as follows:

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.